UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7099


ALEXANDER OTIS MATTHEWS,

                      Plaintiff – Appellant,

          v.

TED HULL; R. MICHELLE LEWIS; SERGEANT MARTIN; JOHN/JANE
DOE, Recreation Supervisor; JOHN/JANE DOE, Director of
Medical Services; JOHN/JANE DOE, Cleaning Supervisor;
JOHN/JANE DOE, Food Services Supervisor; JOHN/JANE DOE,
Unit Nurse; NORTHERN NECK REGIONAL JAIL BOARD AUTHORITY
MEMBERS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00450-LO-JFA)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Matthews, Appellant Pro Se. Broderick Coleman Dunn,
Alexander Francuzenko, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Alexander      Matthews          seeks        to    appeal     the        district

court’s order denying his motion to remand, and granting in part

the Defendants’ motion to dismiss.                        The court directed Matthews

to file a particularized complaint regarding claims of cruel and

unusual punishment and denial of access to the courts.                                        The

court also directed Matthews to include a statement regarding

exhaustion        of     these        claims. 1           This       court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and     certain       interlocutory         and       collateral       orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). 2                             The order Matthews

seeks      to   appeal    is   neither       a        final    order   nor     an    appealable

interlocutory or collateral order.                            Accordingly, we grant the

Appellees’ motion to dismiss the appeal as interlocutory and

dismiss the appeal for lack of jurisdiction.                                We dispense with

oral       argument    because        the    facts       and       legal     contentions      are

adequately       presented       in    the    materials            before    this    court    and

argument would not aid the decisional process.

                                                                                      DISMISSED

       1
          Matthews complied with the order                             and     the    case      is
       proceeding in the district court.
       2
       The district court did not certify the order under 28
U.S.C. § 1292(b).



                                                  2